Exhibit 10.2

Guaranty

For value received and in consideration of advances made or to be made, or
credit given or to be given, or other financial accommodation afforded or to be
afforded to TUCOWS.COM CO., a company organized under the laws of Nova Scotia
(hereinafter designated as “Borrower”), by BANK OF MONTREAL, Toronto, Ontario,
Canada (hereinafter called the “Bank”), from time to time, the undersigned
hereby guarantees the full and prompt payment to the Bank at maturity and at all
times thereafter of any and all indebtedness, obligations and liabilities of
every kind and nature of the Borrower to the Bank howsoever evidenced, whether
now existing or hereafter created or arising, whether direct or indirect,
absolute or contingent, or joint or several, and howsoever owned, held or
acquired, whether through discount, overdraft, purchase, direct loan or as
collateral, or otherwise (hereinafter all such indebtedness, obligations and
liabilities being collectively referred to as the “Indebtedness”); and the
undersigned further agrees to pay all expenses, legal and/or otherwise
(including court costs and reasonable attorneys’ fees), paid or incurred by the
Bank in endeavoring to collect the Indebtedness, or any part thereof, and in
protecting, defending or enforcing this guaranty in any litigation, bankruptcy
or insolvency proceedings or otherwise.

The undersigned further acknowledges and agrees with the Bank that:

1.             This guaranty is a continuing, absolute and unconditional
guaranty, and shall remain in full force and effect until written notice of its
discontinuance shall be actually received by the Bank, and also until any and
all of the Indebtedness created, existing or committed to before receipt of such
notice shall be fully paid.  The death or dissolution of the undersigned shall
not terminate this guaranty until notice of such death or dissolution shall have
been actually received by the Bank, nor until all of the Indebtedness created or
existing before receipt of such notice shall be fully paid.  The granting of
credit from time to time by the Bank to the Borrower in excess of the amount to
which the right of recovery under this guaranty is limited and without notice to
the undersigned, is hereby also authorized and shall in no way affect or impair
this guaranty.

2.             In case of the death, incompetency, dissolution, liquidation or
insolvency (howsoever evidenced) of, or the institution of bankruptcy or
receivership proceedings against the Borrower or the undersigned, all of the
Indebtedness then existing shall, at the option of the Bank, immediately become
due or accrued and payable from the undersigned.  All dividends or other
payments received from the Borrower or on account of the Indebtedness from
whatsoever source, shall be taken and applied as payment in gross, and this
guaranty shall apply to and secure any ultimate balance that shall remain owing
to the Bank.

3.             The liability hereunder shall in no way be affected or impaired
by (and the Bank is hereby authorized to make from time to time, without notice
to anyone) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or other disposition of any of the Indebtedness, either express or
implied, or of any contract or contracts evidencing any of the Indebtedness, or
of any security or collateral therefor.  The liability hereunder shall in no way
be affected or impaired by any acceptance by the Bank of any security for or
other guarantors upon any of the


--------------------------------------------------------------------------------


Indebtedness, or by any failure, neglect or omission on the part of the Bank to
realize upon or protect any of the Indebtedness, or any collateral or security
therefor, or to exercise any lien upon or right of appropriation of any moneys,
credits or property of the Borrower, possessed by the Bank, toward the
liquidation of the Indebtedness, or by any application of payments or credits
thereon.  The Bank shall have the exclusive right to determine how, when and
what application of payments and credits, if any, shall be made on the
Indebtedness, or any part thereof.  In order to hold the undersigned liable
hereunder, there shall be no obligation on the part of the Bank, at any time, to
resort for payment to the Borrower or to any other guaranty, or to any other
persons or corporations, their properties or estates, or resort to any
collateral, security, property, liens or other rights or remedies whatsoever,
and the Bank shall have the right to enforce this guaranty irrespective of
whether or not other proceedings or steps seeking resort to or realization upon
or from any of the foregoing are pending.

4.             All diligence in collection or protection, and all presentment,
demand, protest and/or notice, as to any and everyone, whether or not the
Borrower or the undersigned or others, of dishonor and of default and of
non-payment and of the creation and existence of any and all of the
Indebtedness, and of any security and collateral therefor, and of the acceptance
of this guaranty, and of any and all extensions of credit and indulgence
hereunder, are waived.  No act of commission or omission of any kind, or at any
time, upon the part of the Bank in respect to any matter whatsoever, shall in
any way affect or impair this guaranty.

5.             The undersigned will not exercise or enforce any right of
exoneration, contribution, reimbursement, recourse or subrogation available to
the undersigned against any person liable for payment of the Indebtedness, or as
to any security therefor, unless and until the full amount owing to the Bank on
the Indebtedness has been paid and the payment by the undersigned of any amount
pursuant to this guaranty shall not in any way entitle the undersigned to any
right, title or interest (whether by way of subrogation or otherwise) in and to
any of the Indebtedness or any proceeds thereof or any security therefor unless
and until the full amount owing to the Bank on the Indebtedness has been paid.

6.             The Bank may, without any notice whatsoever to any one, sell,
assign or transfer all of the Indebtedness, or any part thereof, or grant
participations therein, and in that event each and every immediate and
successive assignee, transferee, or holder of or participant in all or any part
of the Indebtedness, shall have the right to enforce this guaranty, by suit or
otherwise, for the benefit of such assignee, transferee, holder or participant,
as fully as if such assignee, transferee, holder or participant were herein by
name specifically given such rights, powers and benefits; but the Bank shall
have an unimpaired right to enforce this guaranty for the benefit of the Bank or
any such participant, as to so much of the Indebtedness that it has not sold,
assigned or transferred.

7.             The undersigned waives any and all defenses, claims and
discharges of the Borrower, or any other obligor, pertaining to the
Indebtedness, except the defense of discharge by payment in full.  Without
limiting the generality of the foregoing, the undersigned will not assert, plead
or enforce against the Bank any defense of waiver, release, discharge in
bankruptcy, statute of limitations, res judicata, statute of frauds,
anti-deficiency statute, fraud, incapacity, minority, usury, illegality or
unenforceability which may be available to the Borrower or any other person

2


--------------------------------------------------------------------------------


liable in respect of any of the Indebtedness, or any setoff available against
the Bank to the Borrower or any such other person, whether or not on account of
a related transaction.  The undersigned agrees that the undersigned shall be and
remain liable for any deficiency remaining after foreclosure of any mortgage or
security interest securing the Indebtedness, whether or not the liability of the
Borrower or any other obligor for such deficiency is discharged pursuant to
statute or judicial decision.

8.             If any payment applied by the Bank to the Indebtedness is
thereafter set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of the Borrower or any other obligor), the Indebtedness to which
such payment was applied shall for the purposes of this guaranty be deemed to
have continued in existence, notwithstanding such application, and this guaranty
shall be enforceable as to such of the Indebtedness as fully as if such
application had never been made.

9.             The liability of the undersigned under this guaranty is in
addition to and shall be cumulative with all other liabilities of the
undersigned to the Bank as guarantor of the Indebtedness, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

10.           Any invalidity or unenforceability of any provision or application
of this guaranty shall not affect other lawful provisions and applications
hereof, and to this end the provisions of this guaranty are declared to be
severable.  This guaranty shall be construed according to the law of the
Commonwealth of Pennsylvania, in which State it shall be performed by the
undersigned and may not be waived, amended, released or otherwise changed except
by a writing signed by the Bank.

11.           This guaranty and every part thereof shall be effective upon
delivery to the Bank, without further act, condition or acceptance by the Bank,
shall be binding upon the undersigned, and upon the heirs, legal
representatives, successors and assigns of the undersigned, and shall inure to
the benefit of the Bank, its successors, legal representatives and assigns.  The
undersigned waives notice of the Bank’s acceptance hereof.

3


--------------------------------------------------------------------------------


Signed and delivered by the undersigned, in Toronto, Ontario Canada, this 25th
day of July, 2007. The undersigned acknowledges receipt of a completed copy of
this guaranty as of the time of execution.

TUCOWS INC.

 

 

 

 

 

By:

/s/ ELLIOT NOSS

 

 

Name:

Elliot Noss

 

Its:

President and Chief Executive Officer

 

4


--------------------------------------------------------------------------------